Case 18-00284-5-SWH    Doc 886 Filed 03/07/19 Entered 03/07/19 08:52:48    Page 1 of
                                        10




                  UNITED STATES BANKRUPTCY COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                        WILMINGTON DIVISION

 IN RE:                                  )
                                         )
       WAYNE BAILEY, INC.,               )       CASE NO.: 18-00284-5-SWH
                                         )             Chapter 11
                   Debtor                )
                                         )

      OBJECTION TO PLAN TRUSTEE'S MOTION FOR APPROVAL OF
       COMPROMISE WITH TRINITY FROZEN FOODS, LLC [DE 857]

             Millstream Farming, LLC, Millstream Farms, Inc., Seven Mile, LLC,
 Henry Chancy and Laurie Chancy (collectively, "Millstream"), by and through its
 undersigned counsel, hereby objects, on the basis set forth below, to the Plan
 Trustee's Motion for Approval of Compromise with Trinity Frozen Foods, LLC filed
 on February 14, 2019 [DE 857] (the "Motion").       In support of this Objection,
 Millstream shows unto the Court as follows:
             1.    In summary, the proposed compromise violates Millstream's
 rights under the Equipment Lease, the Collateral Assignment of Lease, a prior
 order of this Court, and the confirmed Plan.    Therefore, the Motion should be
 denied.
             2.    On or about November 10, 2017, the Debtor (as lessor) and Vette
 Investments, LLC (as lessee) executed an Equipment Lease Agreement for the lease
 of certain equipment (the "Equipment Lease").
             3.    A copy of the Equipment Lease is attached to the Motion.
             4.    Also on or about November 10, 2017, the Debtor (as
 lessor/assignor), Vette Investments, LLC (as lessee), and Millstream (as assignee)
Case 18-00284-5-SWH      Doc 886 Filed 03/07/19 Entered 03/07/19 08:52:48      Page 2 of
                                          10




 executed a Collateral Assignment of Lease Agreement (the "Collateral Assignment
 of Lease").
               5.    A copy of the Collateral Assignment of Lease is attached hereto
 as "Exhibit A" and is incorporated herein by reference as if completely set forth.
               6.    The Collateral Assignment of Lease provides, in relevant part,
 as follows:
                       1.    Assignment. As additional security for all debts,
               liabilities and obligations of every type and description which
               Lessor may now or at any time hereafter owe to Assignee,
               whether or not reasonably contemplated by the Parties as of the
               date hereof (collectively, the "Obligations"), Lessor hereby
               collaterally assigns to Assignee all of Lessor's right, title, and
               interest in and to the following described property, now owned
               and hereafter acquired, all rights, remedies, benefits and
               privileges related thereto, and all proceeds thereof: The Lease
               and any and all rights to receive payment thereunder, including
               but not limited to the right to receive payment of rent
               thereunder and the right to receive payment of the option price
               upon closing of the purchase option thereunder.

                      2.     Payment to Assignee. Lessor hereby irrevocably
               authorizes and directs Lessee to pay, and Lessee shall pay,
               directly to Assignee, at 1131 Timothy Road, Dunn NC 28334 (or
               at such other address as Assignee from time to time may direct),
               as and when as they become due, all payments now or hereafter
               owed to Lessor under the Lease (including but not limited to
               payments of rent thereunder and the payment of the option
               price upon closing of the purchase option thereunder) unless and
               until Assignee notifies Lessee in writing that all Obligations
               have been paid in full. Lessor shall not give to Lessee any
               demand, notifications or instructions contrary to the foregoing.
               Assignee shall apply payments received by Lessee toward the
               Obligations in such manner as Assignee may determine in its
               discretion.

 (emphasis added)




                                            2
Case 18-00284-5-SWH      Doc 886 Filed 03/07/19 Entered 03/07/19 08:52:48       Page 3 of
                                          10




              7.     Subsequently, Vette Investments, LLC assigned its interest in
 the Equipment Lease to Trinity Frozen Foods, LLC.
              8.     On June 12, 2018, this Court entered a Consent Order [DE 394]
 lifting the automatic stay authorizing Millstream to "receive, collect, negotiate, and
 apply toward the secured obligations to Millstream . . . [the] payments due or to
 become due under the Equipment Lease."
              9.     Class 11, Section 3(a), of the confirmed Plan [DE 655] provides
 that "Millstream shall retain all of its liens with the characteristics, nature, extent,
 and priorities thereof, as existed on the Petition Date."
              10.    Class 11, Section 3(b), of the confirmed Plan provides:        "The
 Millstream Secured Claim remaining after sales of its collateral will be paid up to
 the value of the equity in the retained collateral determined as follows: . . . (iv) the
 collateral assignment of the Equipment Lease valued at $501,839.40. . . ."
              11.    Class 11, Section 3(c), of the confirmed Plan provides that
 "Millstream will collect, receive, and retain all payments under the Lease."
              12.    Class 16, Section 3, of the confirmed Plan provides as follows:
 "Pursuant to Section 365 of the Code, the Debtor hereby assumes the Equipment
 Lease. Trinity Frozen Foods, LLC shall make all payments to Millstream Farming,
 LLC."
              13.    As quoted above, pursuant to the Collateral Assignment of
 Lease, the Debtor collaterally assigned to Millstream all of its "right, title, and
 interest in and to . . . [t]he Lease and any and all rights to receive payment
 thereunder." Thus, until such time as Millstream's secured claim is paid in full,
 neither the Debtor nor any party claiming by or through the Debtor (such as the
 Plan Trustee) has the right to terminate the Lease. Furthermore, pursuant to the
 Collateral Assignment of Lease, the Consent Order, and the confirmed Plan, neither
 the Debtor nor the Plan Trustee has the power to take away Millstream's right to
 collect the payments due or to become due under the Equipment Lease. That right,




                                            3
Case 18-00284-5-SWH      Doc 886 Filed 03/07/19 Entered 03/07/19 08:52:48      Page 4 of
                                          10




 along with all other rights, titles and interests under the Equipment Lease
 (including the right to sue Trinity to collect the past due rent), is vested solely in
 Millstream and was part of the bargained-for exchange in the confirmed Plan.
              WHEREFORE, Millstream prays unto the Court as follows:
              1.    That a hearing be conducted on the Motion and this Objection
 thereto.
              2.    That the Motion be denied.
              3.    That it have such other and further relief as the Court may
 deem just and proper.

              This the7th day of March, 2019.


                                  /s/ Luther D. Starling, Jr.   ______________
                                  Luther D. Starling Jr.
                                  N.C. State Bar I.D. No.: 17603
                                  E-mail: lewstarling@dwlslaw.com
                                  For the firm of
                                  Daughtry, Woodard, Lawrence & Starling, LLP
                                  Post Office Drawer 1960
                                  Smithfield, NC 27577
                                  Attorneys for Millstream Farming, LLC,
                                    Millstream Farms, Inc., Seven Mile, LLC, Henry
                                    Chancy and Laurie Chancy

                                  /s/ J. Michael Fields
                                  J. Michael Fields
                                  N.C. State Bar I.D. No.: 018170
                                  E-mail: jmf@wardandsmith.com
                                  For the firm of
                                  Ward and Smith, P.A.
                                  Post Office Box 8088
                                  Greenville, NC 27835-8088
                                  Telephone: 252.215.4000
                                  Facsimile: 252.215.4077
                                  Attorneys for Millstream Farming, LLC,
                                    Millstream Farms, Inc., Seven Mile, LLC, Henry
                                    Chancy and Laurie Chancy




                                           4
Case 18-00284-5-SWH      Doc 886 Filed 03/07/19 Entered 03/07/19 08:52:48       Page 5 of
                                          10




                             CERTIFICATE OF SERVICE

              I hereby certify that the foregoing OBJECTION TO PLAN
 TRUSTEE'S MOTION FOR APPROVAL OF COMPROMISE WITH TRINITY
 FROZEN FOODS, LLC [DE 857] was filed electronically in accordance with the
 local rules and was therefore served electronically on those entities that have
 properly registered for such electronic service. Entities not registered for electronic
 service have been served by depositing a copy thereof in the United States mail,
 postage pre-paid:


  Wayne Bailey, Inc.           Laurie B. Biggs               Trawick H. Stubbs, Jr.
  P.O. Box 467                 Served via CM/ECF             Served via CM/ECF
  Chadbourn, NC 28431


  Parker Worth Rumley          John C. Bircher, III
  Served via CM/ECF            Served via CM/ECF




              This the 7th day of March, 2019.


                                  /s/ J. Michael Fields
                                  J. Michael Fields
                                  N.C. State Bar I.D. No.: 018170
                                  E-mail: jmf@wardandsmith.com
                                  For the firm of
                                  Ward and Smith, P.A.
                                  Post Office Box 8088
                                  Greenville, NC 27835-8088
                                  Telephone: 252.215.4000
                                  Facsimile: 252.215.4077
                                  Attorneys for Millstream Farming, LLC,
                                    Millstream Farms, Inc., Seven Mile, LLC, Henry
                                    Chancy and Laurie Chancy




                                           5
Case 18-00284-5-SWH   Doc 886 Filed 03/07/19 Entered 03/07/19 08:52:48   Page 6 of
                                 Exhibit
                                       10 A
Case 18-00284-5-SWH   Doc 886 Filed 03/07/19 Entered 03/07/19 08:52:48   Page 7 of
                                       10
Case 18-00284-5-SWH   Doc 886 Filed 03/07/19 Entered 03/07/19 08:52:48   Page 8 of
                                       10
Case 18-00284-5-SWH   Doc 886 Filed 03/07/19 Entered 03/07/19 08:52:48   Page 9 of
                                       10
Case 18-00284-5-SWH   Doc 886 Filed 03/07/19 Entered 03/07/19 08:52:48   Page 10 of
                                       10
